DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 21 and 23 of the issued patent Lee et al., US 11,337,272 B2 (Lee’272 hereinafter), in view of Kang et al., US 2015/0026580 A1 (Kang hereinafter), further in view of disclosed prior art  Chaki et al., US 2019/0007801 A1 (Chaki hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 11,337,272.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 11/337,272
1. A connection service providing method comprising: 
outputting, by a first user terminal from among a plurality of user terminals, a connection request signal to at least one second user terminal among the plurality of user terminals based on a trigger signal for initiating a connection between the plurality of user terminals, the connection request signal being a sound signal in an inaudible frequency range; 
connecting the at least one second user terminal and the first user terminal as a group; and 
providing a connection service associated with the group on the first user terminal, 

wherein user terminals belonging to the group are synchronized with each other, and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group.  


16. The method of claim 1, further comprising: 
transmitting time information and position information associated with the first user terminal to a server that provides the connection service, wherein the providing of the connection service includes, receiving information about first content as the synchronized content and information about an output time determined by the server to output the first content; and outputting the first content at a time that is determined based on information about the output time.  

2. The method of claim 1, wherein the connection request signal comprises: 
information used for the second user terminal to output a connection request signal to at least one third user terminal to connect the at least one third user terminal among the plurality of user terminals as the group.  


3. The method of claim 1, wherein the trigger signal is, a signal that is acquired by the first user terminal in response to joining a first chatroom of a messenger program installed on the first user terminal, a signal that is received from an outside through the inaudible frequency range, or data that is acquired by identifying a first code.  

4. The method of claim 1, wherein user terminals belonging to the group are synchronized based on time information of the respective user terminals.  





5. The method of claim 1, further comprising: 
acquiring position information about a position of the first user terminal, wherein the synchronized content includes content associated with the position information.  

6. The method of claim 5, wherein the position information is acquired through the inaudible frequency range at the position, or acquired by identifying a first code present at the position.  

7. The method of claim 5, wherein the synchronized content is configured to provide a screen output corresponding to position information about a position of each user terminal of the at least two synchronized user terminals, and the screen output of said each user terminal belonging to the group configures a portion of a semantic entity that is formed by screen outputs of a plurality of user terminals among the user terminals belonging to the group.  


8. The method of claim 1, wherein the providing the connection service including the synchronized content comprises outputting, to the at least two synchronized user terminals, at least one of the same text output, the same audio output, and the same screen output provided.  

9. The method of claim 8, 





wherein the same audio is automatically output to the at least two synchronized user terminals a first timing.  

10. The method of claim 1, wherein at least one of user terminals belonging to the group is determined as a winning terminal, and in response to the first user terminal being determined as  the winning terminal, 
content including a video or an image captured by the first user terminal is provided as the connection service to at least a portion of the user terminals belonging to the group.  

11. The method of claim 10, further comprising: 
transmitting the captured video or image to an external display device or a server that manages the external display device to display the captured video or image on the external display device.  

12. The method of claim 1, wherein the connection service comprises: 
a composite image or a composite video provided to two or more of user terminals belonging to the group, and 

wherein the composite video or the composite image is generated by composing images or videos captured by user terminals present at a first position among the user terminals belonging to the group.  

13. The method of claim 12, further comprising: 
in response to the first user terminal being determined to be present at the first position based on position information about a position of the first user terminal, transmitting an image or a video captured by the first user terminal to a server; and 
receiving content comprising the composite video or the composite image from the server.  

14. The method of claim 12, wherein the composite video or the composite image is content to which a three-dimensional (3D) effect or a dynamic effect is applied.  

15. The method of claim 1, wherein, in response to a user terminal of a user having a personal relationship with a user of the first user terminal being included in user terminals belonging to the group, the connection service includes content including information about the user having the personal relationship.  


17. The method of claim 16, wherein the outputting of the first content comprises: 

searching the first user terminal for the first content based on information about the first content and outputting the first content, and in response to the first content being absent in the first user terminal, requesting the server for the first content and outputting the first content received from the server.  

18. The method of claim 16, wherein the time information includes information about a global positioning system (GPS) time and a local time of the first user terminal at a time at which corresponding time information is acquired, the information about the output time includes a first output time at which the first content is to be output, and the outputting of the first content includes outputting the first content at a time that is determined based on offset time information calculated based on the local time of the first user terminal, the first output time, and the time information.  

19. A first electronic device comprising: 
processing circuitry configured to, output a connection request signal to at least a second electronic device through an inaudible frequency range based on a trigger signal for initiating a connection between a plurality of electronic devices, the plurality of devices including the first and second electronic device, connect the second electronic device and the first electronic device as a group, and 
provide a connection service associated with the group on the first electronic device, 


wherein the connection request signal being a sound signal in an inaudible frequency range, and 
wherein user terminals belonging to the group are synchronized with each other, and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group.  
















20. A connection service providing method comprising: 
identifying, by a server, that a first user terminal and a second user terminal are connected as a group in response to a connection request signal that is output from the first user terminal to at least one second user terminal through an inaudible frequency range; and 

providing a connection service associated with the group to at least a portion of user terminals belonging to the group, 

wherein the connection request signal being a sound signal in an inaudible frequency range, and 
wherein user terminals belonging to the group are synchronized with each other, and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group.


1. A connection service providing method comprising:
outputting, by a first user terminal from among a plurality of user terminals, a connection request signal to at least
one second user terminal among the plurality of user terminals through an inaudible frequency range based
on a trigger signal for initiating a connection between the plurality of user terminals;

connecting the at least one second user terminal and the first user terminal as a group; and
providing a connection service associated with the group on the first user terminal,











wherein the method further comprises
transmitting time information and position information associated with the first user terminal to a server that provides the connection service, and wherein the providing of the connection service includes, receiving information about first content and information about an output time of the first content from the server; and outputting the first content at a time that is determined based on information about the output time. 


2. The method of claim 1, wherein the connection request signal comprises:
information used for the second user terminal to output a connection request signal to at least one third user terminal to connect the at least one third user terminal among the plurality of user terminals as the group.


3. The method of claim 1, wherein the trigger signal is, a signal that is acquired by the first user terminal in
response to joining a first chatroom of a messenger program installed on the first user terminal, a signal that is received from an outside through the
inaudible frequency range, or data that is acquired by identifying a first code.

4. The method of claim 1, wherein user terminals belonging to the group are synchronized based on time information of the respective user terminals, 

and the connection service includes content provided for at least a portion of the synchronized user terminals.

5. The method of claim 1, further comprising:
acquiring the position information about a position of the first user terminal,
wherein the connection service includes content associated with the position information.

6. The method of claim 5, wherein the position information is acquired through the inaudible frequency range at the
position, or acquired by identifying a first code present at the position.

7. The method of claim 5, wherein the connection service is configured to provide a screen output corresponding to position information about a position of each user terminal of at least a portion of the user terminals belonging to the group to said each user terminal, and the screen output of said each user terminal belonging to the group configures a portion of a semantic entity that is formed by screen outputs of a plurality of user terminals among the user terminals belonging to the
group.

8. The method of claim 1, wherein the connection service comprises:
at least one content among the same text output, the same audio output, and the same screen output provided to at
least a portion of user terminals belonging to the group. 


9. The method of claim 8, wherein the connection service comprises:
content including the same audio provided to at least a portion of the user terminals belonging to the group,
and 
wherein the audio is automatically output to at least a portion of the user terminals at a first timing.


10. The method of claim 1, wherein at least one of user terminals belonging to the group is determined as a winning terminal, and in response to the first user terminal being determined as the winning terminal, 
content including a video or an image captured by the first user terminal is provided as the connection service to at least a portion of the user terminals belonging to the group.

11. The method of claim 10, further comprising:
transmitting the captured video or image to an external display device or a server that manages the external
display device to display the captured video or image on the external display device.

12. The method of claim 1, wherein the connection service comprises:
a composite image or a composite video provided to at least a portion of user terminals belonging to the group, and
wherein the composite video or the composite image is generated by composing images or videos captured by user terminals present at a first position among the user terminals belonging to the group.

13. The method of claim 12, further comprising:
in response to the first user terminal being determined to be present at the first position based on position information about a position of the first user terminal, transmitting an image or a video captured by the first user terminal to a server; and
receiving content comprising the composite video or the composite image from the server.

14. The method of claim 12, wherein the composite video or the composite image is content to which a three-dimensional (3D) effect or a dynamic effect is applied.

15. The method of claim 1, wherein, in response to a user terminal of a user having a personal relationship with a user of the first user terminal being included in user terminals belonging to the group, the connection service includes content including information about the user having the personal relationship.


16. The method of claim 1, wherein the outputting of the first content comprises:
searching the first user terminal for the first content based on information about the first content and outputting
the first content, and in response to the first content being absent in the first user terminal, requesting the server for the first content and outputting the first content received from the server.


17. The method of claim 1, wherein the time information includes information about a global positioning system
(GPS) time and a local time of the first user terminal at a time at which corresponding time information is acquired, the information about the output time includes a first output time at which the first content is to be output, and the outputting of the first content includes outputting the first content at a time that is determined based on offset time information calculated based on the local time of the first user terminal, the first output time, and the time information.

21. A first electronic device comprising:
processing circuitry configured to,
output a connection request signal to at least a second electronic device through an inaudible frequency range
based on a trigger signal for initiating a connection between a plurality of electronic devices, the plurality
of devices including the first and second electronic device, connect the second electronic device and the first electronic device as a group, and
provide a connection service associated with the group on the first electronic device,













wherein the processing circuitry is further configured to transmit time information and position information
associated with the first user terminal to a server that provides the connection service, and wherein the processing circuitry is configured to receive information about first content and information about an output time of the first content from the server; and
output the first content at a time that is determined based on information about the output time.

23. A connection service providing method comprising:
identifying, by a server, that a first user terminal and a second user terminal are connected as a group in response to a connection request signal that is output from the first user terminal to at least one second user terminal through an inaudible frequency range; and

providing a connection service associated with the group to at least a portion of user terminals belonging to the group,












wherein the method further comprises
receiving time information and position information associated with each user terminal from each of the first user terminal and the second user terminal, and wherein the providing of the connection service includes, determining information about first content to be output from user terminals belonging to the group and
information about an output time at which the first content is to be output, based on the received position information and time information; and transmitting the determined information about the first content and information about the output time to at least a portion of the user terminals belonging to the group.


Regarding claim 1, Lee’272 discloses a connection service providing method comprising: 
outputting, by a first user terminal from among a plurality of user terminals, a connection request signal to at least one second user terminal among the plurality of user terminals based on a trigger signal for initiating a connection between the plurality of user terminals, … connecting the at least one second user terminal and the first user terminal as a group; and 
providing a connection service associated with the group on the first user terminal (see Lee’272, claim 1), 
Regarding claim 19, Lee’272 discloses a first electronic device comprising: 
processing circuitry configured to, output a connection request signal to at least a second electronic device through an inaudible frequency range based on a trigger signal for initiating a connection between a plurality of electronic devices, the plurality of devices including the first and second electronic device, connect the second electronic device and the first electronic device as a group, and 
provide a connection service associated with the group on the first electronic device (see Lee’272, claim 21), 
Regarding claim 20, Lee’272 discloses a connection service providing method comprising: 
identifying, by a server, that a first user terminal and a second user terminal are connected as a group in response to a connection request signal that is output from the first user terminal to at least one second user terminal through an inaudible frequency range; and 
providing a connection service associated with the group to at least a portion of user terminals belonging to the group (see Lee’272, claim 23), 
Regarding claims 1, 19 and 20, Lee’272 does not explicitly disclose the following features.
Regarding claims 1, the connection request signal being a sound signal in an inaudible frequency range; 
Regarding claims 19, wherein the connection request signal being a sound signal in an inaudible frequency range,
Regarding claims 20, wherein the connection request signal being a sound signal in an inaudible frequency range, 
In the same field of endeavor (e.g., communication system) Kang discloses method for communicating between first and second electronic devices that comprises the following features.
Regarding claims 1, the connection request signal being a sound signal in an inaudible frequency range (receiving a communication connection request from the first device that has received the voice representative information and the connection information, from the second device; and establishing a communication link with the first device, in response to the connection request and the characteristics of communication. The broadcasting comprises periodically broadcasting a sound signal comprising the voice representative information and the connection information of the second device and by inserting the voice representative information and the connection information of the second device into at least one of an inaudible range and an audible range of the sound signal. The broadcasting comprises broadcasting the voice representative information and the connection information of the second device via at least one of short range communication and mobile communication; see Kang, paragraph [0012]); 
Regarding claims 19, wherein the connection request signal being a sound signal in an inaudible frequency range (receiving a communication connection request from the first device that has received the voice representative information and the connection information, from the second device; and establishing a communication link with the first device, in response to the connection request and the characteristics of communication. The broadcasting comprises periodically broadcasting a sound signal comprising the voice representative information and the connection information of the second device and by inserting the voice representative information and the connection information of the second device into at least one of an inaudible range and an audible range of the sound signal. The broadcasting comprises broadcasting the voice representative information and the connection information of the second device via at least one of short range communication and mobile communication; see Kang, paragraph [0012]),
Regarding claims 20, wherein the connection request signal being a sound signal in an inaudible frequency range (receiving a communication connection request from the first device that has received the voice representative information and the connection information, from the second device; and establishing a communication link with the first device, in response to the connection request and the characteristics of communication. The broadcasting comprises periodically broadcasting a sound signal comprising the voice representative information and the connection information of the second device and by inserting the voice representative information and the connection information of the second device into at least one of an inaudible range and an audible range of the sound signal. The broadcasting comprises broadcasting the voice representative information and the connection information of the second device via at least one of short range communication and mobile communication; see Kang, paragraph [0012]), 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kang regarding communicating between first and second electronic devices, into the method related to connecting a plurality of user terminals in a group and providing service of the Instant application, The motivation to do so is to make comprehensive use of voice recognition to facilitate user friendly interaction and a user friendly interface (see Kang, abstract and paragraph [0007]).
Lee’272 and Kang, do not explicitly disclose the following features.
Regarding claims 1, wherein user terminals belonging to the group are synchronized with each other, and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group.  
Regarding claims 19, wherein user terminals belonging to the group are synchronized with each other, and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group.  
Regarding claims 20, wherein user terminals belonging to the group are synchronized with each other, and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group.
In the same field of endeavor (e.g., communication system) Chaki discloses method for facilitating communication between devices that comprises the following features.
Regarding claims 1, wherein user terminals belonging to the group are synchronized with each other (Each pair of triggering-triggered switching devices may operate in synchronization with each other. For instance, a first pair of triggering-triggered switching devices performs one switching event and a second pair of triggering-triggered switching devices is instructed to perform the next switching event between a pair of P2P groups. The schedule of switching for each triggering-triggered pair may be prepared by the P2P group owner of one of the first or second P2P groups; see Chaki, paragraph [0035]), and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group (According to the present invention, inter-group message transfer will be possible in a multi-group wireless P2P network with synchronized switching between multiple switching devices; see Chaki, paragraph [0010]. Also see paragraph [0035], “Inter-group communication according to a third exemplary embodiment of the present invention may use multiple pairs of triggering-triggered switching devices between a first P2P group and a second P2P group. Each pair of triggering-triggered switching devices may operate in synchronization with each other”).  
Regarding claims 19, wherein user terminals belonging to the group are synchronized with each other (Each pair of triggering-triggered switching devices may operate in synchronization with each other. For instance, a first pair of triggering-triggered switching devices performs one switching event and a second pair of triggering-triggered switching devices is instructed to perform the next switching event between a pair of P2P groups. The schedule of switching for each triggering-triggered pair may be prepared by the P2P group owner of one of the first or second P2P groups; see Chaki, paragraph [0035]), and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group (According to the present invention, inter-group message transfer will be possible in a multi-group wireless P2P network with synchronized switching between multiple switching devices; see Chaki, paragraph [0010]. Also see paragraph [0035], “Inter-group communication according to a third exemplary embodiment of the present invention may use multiple pairs of triggering-triggered switching devices between a first P2P group and a second P2P group. Each pair of triggering-triggered switching devices may operate in synchronization with each other”).  
Regarding claims 20, wherein user terminals belonging to the group are synchronized with each other (Each pair of triggering-triggered switching devices may operate in synchronization with each other. For instance, a first pair of triggering-triggered switching devices performs one switching event and a second pair of triggering-triggered switching devices is instructed to perform the next switching event between a pair of P2P groups. The schedule of switching for each triggering-triggered pair may be prepared by the P2P group owner of one of the first or second P2P groups; see Chaki, paragraph [0035]), and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group (According to the present invention, inter-group message transfer will be possible in a multi-group wireless P2P network with synchronized switching between multiple switching devices; see Chaki, paragraph [0010]. Also see paragraph [0035], “Inter-group communication according to a third exemplary embodiment of the present invention may use multiple pairs of triggering-triggered switching devices between a first P2P group and a second P2P group. Each pair of triggering-triggered switching devices may operate in synchronization with each other”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Chaki regarding facilitating communication between devices, into the method related to connecting a plurality of user terminals in a group and providing service of the Instant application and Kang, The motivation to do so is to provide a mechanism which can achieve inter-group communication in a multi-group Wi-Fi P2P wireless network (see Chaki, abstract and paragraphs [0001] and [0007]).
Regarding claim 2, Lee’272 discloses wherein the connection request signal comprises: 
information used for the second user terminal to output a connection request signal to at least one third user terminal to connect the at least one third user terminal among the plurality of user terminals as the group (see Lee’272, claim 2).
Regarding claim 3, Lee’272 discloses wherein the trigger signal is, a signal that is acquired by the first user terminal in response to joining a first chatroom of a messenger program installed on the first user terminal, a signal that is received from an outside through the inaudible frequency range, or data that is acquired by identifying a first code (see Lee’272, claim 3).
Regarding claim 4, Lee’272 discloses wherein user terminals belonging to the group are synchronized based on time information of the respective user terminals (see Lee’272, claim 4).
Regarding claim 5, Lee’272 discloses further comprising: 
acquiring position information about a position of the first user terminal, wherein the synchronized content includes content associated with the position information (see Lee’272, claim 5).
Regarding claim 6, Lee’272 discloses wherein the position information is acquired through the inaudible frequency range at the position, or acquired by identifying a first code present at the position (see Lee’272, claim 6).
Regarding claim 7, Lee’272 discloses wherein the synchronized content is configured to provide a screen output corresponding to position information about a position of each user terminal of the at least two synchronized user terminals, and the screen output of said each user terminal belonging to the group configures a portion of a semantic entity that is formed by screen outputs of a plurality of user terminals among the user terminals belonging to the group (see Lee’272, claim 7).
Regarding claim 8, Lee’272 discloses wherein the providing the connection service including the synchronized content comprises outputting, to the at least two synchronized user terminals, at least one of the same text output, the same audio output, and the same screen output provided (see Lee’272, claim 8).
Regarding claim 9, Lee’272 discloses wherein the same audio is automatically output to the at least two synchronized user terminals a first timing (see Lee’272, claim 9).
Regarding claim 10, Lee’272 discloses wherein at least one of user terminals belonging to the group is determined as a winning terminal, and in response to the first user terminal being determined as  the winning terminal, 
content including a video or an image captured by the first user terminal is provided as the connection service to at least a portion of the user terminals belonging to the group (see Lee’272, claim 10).  
Regarding claim 11, Lee’272 discloses further comprising: 
transmitting the captured video or image to an external display device or a server that manages the external display device to display the captured video or image on the external display device (see Lee’272, claim 11).
Regarding claim 12, Lee’272 discloses wherein the connection service comprises: 
a composite image or a composite video provided to two or more of user terminals belonging to the group, and 
wherein the composite video or the composite image is generated by composing images or videos captured by user terminals present at a first position among the user terminals belonging to the group (see Lee’272, claim 12).  
Regarding claim 13, Lee’272 discloses further comprising: 
in response to the first user terminal being determined to be present at the first position based on position information about a position of the first user terminal, transmitting an image or a video captured by the first user terminal to a server; and 
receiving content comprising the composite video or the composite image from the server (see Lee’272, claim 13).
Regarding claim 14, Lee’272 discloses wherein the composite video or the composite image is content to which a three-dimensional (3D) effect or a dynamic effect is applied (see Lee’272, claim 14).
Regarding claim 15, Lee’272 discloses wherein, in response to a user terminal of a user having a personal relationship with a user of the first user terminal being included in user terminals belonging to the group, the connection service includes content including information about the user having the personal relationship (see Lee’272, claim 15).
Regarding claim 16, Lee’272 discloses further comprising: 
transmitting time information and position information associated with the first user terminal to a server that provides the connection service, wherein the providing of the connection service includes, receiving information about first content as the synchronized content and information about an output time determined by the server to output the first content; and outputting the first content at a time that is determined based on information about the output time (see Lee’272, claim 1).
Regarding claim 17, Lee’272 discloses wherein the outputting of the first content comprises: 
searching the first user terminal for the first content based on information about the first content and outputting the first content, and in response to the first content being absent in the first user terminal, requesting the server for the first content and outputting the first content received from the server (see Lee’272, claim 16).
Regarding claim 18, Lee’272 discloses wherein the time information includes information about a global positioning system (GPS) time and a local time of the first user terminal at a time at which corresponding time information is acquired, the information about the output time includes a first output time at which the first content is to be output, and the outputting of the first content includes outputting the first content at a time that is determined based on offset time information calculated based on the local time of the first user terminal, the first output time, and the time information (see Lee’272, claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim(s) 1-2, 4, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Chaki et al., US 2019/0007801 A1 (Chaki hereinafter), in view of Kang et al., US 2015/0026580 A1 (Kang hereinafter).
Here is how the references teach the claims.
Regarding claims 1, Chaki discloses a connection service providing method (The present invention generally relates to techniques of communication between devices and in particular to a method, an apparatus and system for inter-group communication in wireless peer-to-peer (P2P) networks; see Chaki, paragraph [0001]) comprising: 
outputting, by a first user terminal from among a plurality of user terminals (the node 104 may use a command "p2p_connect" to send a connection request to the P2P GO 201 by including the necessary information for switching in the vendor specific attribute; see Chaki, paragraph [0051]. Also see paragraph [0044], “Node 102, 103 and 104 are P2P Clients of group 10 which are connected to the P2P GO 101. Node 201 is the P2P GO of group 20”), a connection request signal to at least one second user terminal among the plurality of user terminals based on a trigger signal for initiating a connection between the plurality of user terminals (After connecting to the P2P GO 201, the node 104 may exchange data with at least one node of P2P group 20. Similarly, after connecting to the P2P GO 101, the node 202 may exchange data with at least one node in P2P group 10 and wait for the trigger to switch back to the P2P group 20. It may be noted that the node 202 may stay connected to the P2P group 10 as long as there is no trigger from the triggering node 104; see Chaki, paragraph [0053]. Also see paragraph [0039], “Referring to FIG. 1, it is assumed that exemplary Wi-Fi Direct groups 10 and 20 are operating in each other's transmission range. The group 10 includes a plurality of nodes 101-104, wherein the node 101 operates as a Group Owner (GO) and other nodes 102, 103 and 104 operate as associated Clients, respectively”); … connecting the at least one second user terminal and the first user terminal as a group (Wi-Fi Direct operates in a group structure, where one node assumes the role of the leader ( called Group Owner or P2P GO in Wi-Fi P2P terminology) and other group members stay connected to the GO as P2P Clients. Peer to peer communication in Wi-Fi Direct is defined within the group; see Chaki, paragraph [0005]); and providing a connection service associated with the group on the first user terminal (As illustrated in FIG. 3, it is assumed that two Wi-Fi P2P groups 10 and 20 are operating in each other's transmission range. Node 101 is the P2P GO of group 10. Node 102, 103 and 104 are P2P Clients of group 10 which are connected to the P2P GO 101; see Chaki, paragraph [0044]), wherein user terminals belonging to the group are synchronized with each other (Each pair of triggering-triggered switching devices may operate in synchronization with each other. For instance, a first pair of triggering-triggered switching devices performs one switching event and a second pair of triggering-triggered switching devices is instructed to perform the next switching event between a pair of P2P groups. The schedule of switching for each triggering-triggered pair may be prepared by the P2P group owner of one of the first or second P2P groups; see Chaki, paragraph [0035]), and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group (According to the present invention, inter-group message transfer will be possible in a multi-group wireless P2P network with synchronized switching between multiple switching devices; see Chaki, paragraph [0010]. Also see paragraph [0035], “Inter-group communication according to a third exemplary embodiment of the present invention may use multiple pairs of triggering-triggered switching devices between a first P2P group and a second P2P group. Each pair of triggering-triggered switching devices may operate in synchronization with each other”).  
Regarding claims 19, Chaki discloses a first electronic device (The nodes 101-104 have the same configuration but may operate as GO or Client; see Chaki, paragraph [0040]) comprising: 
processing circuitry configured to (The node includes the following functionalities: a radio system 201, a user controller 202, a processor 203 and a memory 204; see Chaki, paragraph [0040]), output a connection request signal to at least a second electronic device through an inaudible frequency range based on a trigger signal for initiating a connection between a plurality of electronic devices (After connecting to the P2P GO 201, the node 104 may exchange data with at least one node of P2P group 20. Similarly, after connecting to the P2P GO 101, the node 202 may exchange data with at least one node in P2P group 10 and wait for the trigger to switch back to the P2P group 20. It may be noted that the node 202 may stay connected to the P2P group 10 as long as there is no trigger from the triggering node 104; see Chaki, paragraph [0053]. Also see paragraph [0039], “Referring to FIG. 1, it is assumed that exemplary Wi-Fi Direct groups 10 and 20 are operating in each other's transmission range. The group 10 includes a plurality of nodes 101-104, wherein the node 101 operates as a Group Owner (GO) and other nodes 102, 103 and 104 operate as associated Clients, respectively”), the plurality of devices including the first and second electronic device (Referring to FIG. 1, it is assumed that exemplary Wi-Fi Direct groups 10 and 20 are operating in each other's transmission range. The group 10 includes a plurality of nodes 101-104, wherein the node 101 operates as a Group Owner (GO) and other nodes 102, 103 and 104 operate as associated Clients, respectively; see Chaki, paragraph [0039]), connect the second electronic device and the first electronic device as a group (Wi-Fi Direct operates in a group structure, where one node assumes the role of the leader ( called Group Owner or P2P GO in Wi-Fi P2P terminology) and other group members stay connected to the GO as P2P Clients. Peer to peer communication in Wi-Fi Direct is defined within the group; see Chaki, paragraph [0005]), and provide a connection service associated with the group on the first electronic device (As illustrated in FIG. 3, it is assumed that two Wi-Fi P2P groups 10 and 20 are operating in each other's transmission range. Node 101 is the P2P GO of group 10. Node 102, 103 and 104 are P2P Clients of group 10 which are connected to the P2P GO 101; see Chaki, paragraph [0044]), … and 
wherein user terminals belonging to the group are synchronized with each other (Each pair of triggering-triggered switching devices may operate in synchronization with each other. For instance, a first pair of triggering-triggered switching devices performs one switching event and a second pair of triggering-triggered switching devices is instructed to perform the next switching event between a pair of P2P groups. The schedule of switching for each triggering-triggered pair may be prepared by the P2P group owner of one of the first or second P2P groups; see Chaki, paragraph [0035]), and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group (According to the present invention, inter-group message transfer will be possible in a multi-group wireless P2P network with synchronized switching between multiple switching devices; see Chaki, paragraph [0010]. Also see paragraph [0035], “Inter-group communication according to a third exemplary embodiment of the present invention may use multiple pairs of triggering-triggered switching devices between a first P2P group and a second P2P group. Each pair of triggering-triggered switching devices may operate in synchronization with each other”).  
Regarding claims 20, Kang discloses a connection service providing method (The present invention generally relates to techniques of communication between devices and in particular to a method, an apparatus and system for inter-group communication in wireless peer-to-peer (P2P) networks; see Chaki, paragraph [0001]) comprising: 
…  and 
wherein user terminals belonging to the group are synchronized with each other (Each pair of triggering-triggered switching devices may operate in synchronization with each other. For instance, a first pair of triggering-triggered switching devices performs one switching event and a second pair of triggering-triggered switching devices is instructed to perform the next switching event between a pair of P2P groups. The schedule of switching for each triggering-triggered pair may be prepared by the P2P group owner of one of the first or second P2P groups; see Chaki, paragraph [0035]), and the connection service includes synchronized content to be provided to at least two synchronized user terminals among the user terminals belonging to the group (According to the present invention, inter-group message transfer will be possible in a multi-group wireless P2P network with synchronized switching between multiple switching devices; see Chaki, paragraph [0010]. Also see paragraph [0035], “Inter-group communication according to a third exemplary embodiment of the present invention may use multiple pairs of triggering-triggered switching devices between a first P2P group and a second P2P group. Each pair of triggering-triggered switching devices may operate in synchronization with each other”).
Chaki does not explicitly disclose the following features.
Regarding claims 1, the connection request signal being a sound signal in an inaudible frequency range;
Regarding claims 19, wherein the connection request signal being a sound signal in an inaudible frequency range,
Regarding claims 20, identifying, by a server, that a first user terminal and a second user terminal are connected as a group in response to a connection request signal that is output from the first user terminal to at least one second user terminal through an inaudible frequency range; and 
providing a connection service associated with the group to at least a portion of user terminals belonging to the group, wherein the connection request signal being a sound signal in an inaudible frequency range,
In the same field of endeavor (e.g., communication system) Kang discloses method for communicating between first and second electronic devices that comprises the following features.
Regarding claims 1, the connection request signal being a sound signal in an inaudible frequency range (receiving a communication connection request from the first device that has received the voice representative information and the connection information, from the second device; and establishing a communication link with the first device, in response to the connection request and the characteristics of communication. The broadcasting comprises periodically broadcasting a sound signal comprising the voice representative information and the connection information of the second device and by inserting the voice representative information and the connection information of the second device into at least one of an inaudible range and an audible range of the sound signal. The broadcasting comprises broadcasting the voice representative information and the connection information of the second device via at least one of short range communication and mobile communication; see Kang, paragraph [0012]);
Regarding claims 19, wherein the connection request signal being a sound signal in an inaudible frequency range (receiving a communication connection request from the first device that has received the voice representative information and the connection information, from the second device; and establishing a communication link with the first device, in response to the connection request and the characteristics of communication. The broadcasting comprises periodically broadcasting a sound signal comprising the voice representative information and the connection information of the second device and by inserting the voice representative information and the connection information of the second device into at least one of an inaudible range and an audible range of the sound signal. The broadcasting comprises broadcasting the voice representative information and the connection information of the second device via at least one of short range communication and mobile communication; see Kang, paragraph [0012]),
Regarding claims 20, identifying, by a server (As illustrated in FIG. 20, the first device 100 may further include an output unit 130, a user input unit 140, a sensing unit 150, and a memory 160 in addition to the communication unit 110 and the processor 120. The communication unit 110 may include one or more elements allowing communication between the first device 100 and the second device 200 or between the first device 100 and a server. For example, the communication unit 110 may include a short range communication unit 111, a mobile communication unit 112, a broadcast receiving unit 113, a microphone 114, and a camera 115. The short range communication unit 111 may include, but is not limited thereto, a Bluetooth communication unit, a BLE communication unit; see Kang, paragraph [0150]), that a first user terminal and a second user terminal are connected as a group in response to a connection request signal that is output from the first user terminal to at least one second user terminal through an inaudible frequency range (When the second device 200 is scanned, the first device 100 may be connected to the second device 200 through forming of a group ( one-to-one or one-to-many topology). In operation S1450, the first device 100 may perform the forming of a group with the second device 200. The first device 100 and the second device 200 may negotiate so as to determine a peer-to-peer group owner (P2P GO) and a P2P client that may serve major roles of a group, and may set an operating channel to be used in the group; see Kang, paragraph [0130]. Also see paragraph [0129], “In operation S1425, the first device 100 may transmit a Bluetooth connection request to the second device 200. In operation S1430, the second device 200 may respond to the connection request by the first device 100. In this case, the first device 100 may establish a Bluetooth communication link with the second device 200”); and 
providing a connection service associated with the group to at least a portion of user terminals belonging to the group (For example, the first device 100 may transmit a communication connection request to the second device 200, based on ID information ( e.g., a MAC address) of the second device 200, capability information ( e.g., a support of BLE, Bluetooth, Ant+, Wi-Fi, NFC) of the second device 200, state information (e.g., Wi-Fi off/Bluetooth on) of the second device 200, information about a communication method ( e.g., Bluetooth) that is preferred by the second device 200, or service ID information (e.g., an identifier indicating a service such as a content sharing service, a game service, a chatting service, an identifier indicating an application, a program used in the communication connection). The first device 100 may receive an acceptance message from the second device 200 in response to the communication connection request, and may establish the communication link with the second device 200; see Kang, paragraph [0091]), wherein the connection request signal being a sound signal in an inaudible frequency range (receiving a communication connection request from the first device that has received the voice representative information and the connection information, from the second device; and establishing a communication link with the first device, in response to the connection request and the characteristics of communication. The broadcasting comprises periodically broadcasting a sound signal comprising the voice representative information and the connection information of the second device and by inserting the voice representative information and the connection information of the second device into at least one of an inaudible range and an audible range of the sound signal. The broadcasting comprises broadcasting the voice representative information and the connection information of the second device via at least one of short range communication and mobile communication; see Kang, paragraph [0012]),
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kang regarding communicating between first and second electronic devices, into the method related to inter-group communication of Chaki, The motivation to do so is to make comprehensive use of voice recognition to facilitate user friendly interaction and a user friendly interface (see Kang, abstract and paragraph [0007]).
Regarding claim 2, Chaki discloses wherein the connection request signal comprises: 
information used for the second user terminal to output a connection request signal to at least one third user terminal to connect the at least one third user terminal among the plurality of user terminals as the group (When receiving the connection request from the first switching device 104, the P2P GO 201 selects one of Client nodes of the P2P group 20 as a second switching device. When the node 202 is selected as the second switching device, the P2P GO 201 instructs the second switching device 202 to join the group 10 (Operation 303); see Chaki, paragraph [0050]. Also see paragraph [0010], “According to the present invention, inter-group message transfer will be possible in a multi-group wireless P2P network with synchronized switching between multiple switching devices”).  
Regarding claim 4, Chaki discloses wherein user terminals belonging to the group are synchronized based on time information of the respective user terminals (Each pair of triggering-triggered switching devices may operate in synchronization with each other. For instance, a first pair of triggering-triggered switching devices performs one switching event and a second pair of triggering-triggered switching devices is instructed to perform the next switching event between a pair of P2P groups. The schedule of switching for each triggering-triggered pair may be prepared by the P2P group owner of one of the first or second P2P groups; see Chaki, paragraph [0035]).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Chaki et al., US 2019/0007801 A1 (Chaki hereinafter), in view of Kang et al., US 2015/0026580 A1 (Kang hereinafter), as applied to the claims above and further in view of disclosed prior art Ramachandran, US 2014/0187221 A1 (Ramachandran hereinafter).
Here is how the references teach the claims.
Regarding claims 3, Chaki and Kang discloses the method of claim 1. Chaki and Kang do not disclose wherein the trigger signal is, a signal that is acquired by the first user terminal in response to joining a first chatroom of a messenger program installed on the first user terminal, a signal that is received from an outside through the inaudible frequency range, or data that is acquired by identifying a first code. In the same field of endeavor (e.g., communication system) Ramachandran discloses a method for collaborative communication among peer-to-peer devices that comprises wherein the trigger signal is, a signal that is acquired by the first user terminal in response to joining a first chatroom of a messenger program installed on the first user terminal (A device may receive a message from a peer device in the communications environment which indicates that an event associated with the peer device has occurred; see Ramachandran, paragraph [0027]), a signal that is received from an outside through the inaudible frequency range, or data that is acquired by identifying a first code (The example methods and apparatuses discussed infra are applicable to any of a variety of wireless peer-to-peer communications systems, such as for example, a wireless peer-to-peer communication system based on FlashLinQ, WiMedia, Bluetooth, ZigBee, or Wi-Fi based on the IEEE 802.11 standard; see Ramachandran, paragraph [0036]).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Ramachandran regarding collaborative communication among peer-to-peer devices into the method related to inter-group communication of Chaki and Kang. The motivation to do so is to provide improved user experience through enabling collaborative (see Ramachandran, paragraph [0004]).

Claim(s) 5-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Chaki et al., US 2019/0007801 A1 (Chaki hereinafter), in view of Kang et al., US 2015/0026580 A1 (Kang hereinafter), as applied to the claims above and further in view of disclosed prior art Aggarwal et al., US 2014/0229614 A1 (Aggarwal hereinafter).
Here is how the references teach the claims.
Regarding claims 5-6, 8-9, Chaki and Kang disclose the method of claim 1. Chaki do not explicitly disclose the following features.
Regarding claims 5, further comprising: acquiring position information about a position of the first user terminal, wherein the synchronized content includes content associated with the position information.
Regarding claims 6, wherein the position information is acquired through the inaudible frequency range at the position, or acquired by identifying a first code present at the position.  
Regarding claims 8, wherein the providing the connection service including the synchronized content comprises outputting, to the at least two synchronized user terminals, at least one of the same text output, the same audio output, and the same screen output provided.
Regarding claims 9, wherein the same audio is automatically output to the at least two synchronized user terminals a first timing.
In the same field of endeavor (e.g., communication system) Aggarwal discloses a method for a unified communication (UC) system that comprises the following features.
Regarding claims 5, further comprising: acquiring position information about a position of the first user terminal (After an agent is started, it executes a REGISTER operation and sends its configuration to the monitoring service. The configuration includes agent characteristics (e.g., deployment location) and capabilities (e.g., ability to execute certain tasks, maximum number of tasks to run in parallel, etc.); see Aggarwal, paragraph [0326]), wherein the synchronized content includes content associated with the position information (UC services allow users to make and receive VoIP (voice over IP) or UC calls from endpoints in many different networks and locations, including traditional work environments, home, and public spaces (e.g., via public WiFi); see Aggarwal, paragraph [0364]).  
Regarding claims 6, wherein the position information is acquired through the inaudible frequency range at the position, or acquired by identifying a first code present at the position (Embodiments of the present disclosure may access basic services that utilize the network interface 3010 to perform communications using common network protocols. The network interface 3010 may also include a wireless network interface configured to communicate via one or more wireless communication protocols, such as WiFi, 2G, 3G, 4G, LTE, WiMAX, Bluetooth, and/or the like; see Aggarwal, paragraph [0477]).  
Regarding claims 8, wherein the providing the connection service including the synchronized content comprises outputting, to the at least two synchronized user terminals (Many alternatives to the described systems are possible. For example, the described systems can comprise multiple client devices and administrator devices, which can interact with the system one at a time or simultaneously; see Aggarwal, paragraph [0484]), at least one of the same text output, the same audio output, and the same screen output provided (When used together with an enterprise-level UC platform, a UC system with enhanced data capture, analysis, and reporting capabilities can facilitate cost savings through consolidation, such as by (1) consolidating/replacing hundreds or thousands of disparate PBXs into one centralized global infrastructure; (2) consolidating multiple communications infrastructure components such as audio conferencing, instant messaging, application sharing, video conferencing, etc., into a single infrastructure; see Aggarwal, paragraph [0057]).  
Regarding claims 9, wherein the same audio is automatically output to the at least two synchronized user terminals a first timing (In general, unified communication (UC) systems provide UC services. UC services include communication services (e.g., e-mail services, instant messaging services, voice communication services, video conference services, and the like) and UC data management and analysis services; see Aggarwal, paragraph [0002]. Also see paragraph [0048], “The UC client engine 214 also is configured to cause output device(s) 210 to provide output and to process input from input device(s) 212 related to UC services. For example, input device(s) 212 can be used to provide input (e.g., text input, video input, audio input, or other input) that can be used to participate in UC services (e.g., instant messages (IMs), voice calls), and output device(s) 210 (e.g., speakers, a display) can be used to provide output ( e.g., graphics, text, video, audio) corresponding to UC services”).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Aggarwal regarding a unified communication (UC) system into the method related to inter-group communication of Chaki and Kang. The motivation to do so is to provide a system with an efficient use of functionality that reduces the overall cost (see Aggarwal, paragraph [0004]).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Chaki et al., US 2019/0007801 A1 (Chaki hereinafter), in view of Kang et al., US 2015/0026580 A1 (Kang hereinafter), as applied to the claims above and further in view of disclosed prior art Goetz, US 9,973,732 B1 (Goetz hereinafter).
Here is how the references teach the claims.
Regarding claims 10 and 11, Chaki and Kang disclose the method of claim 1. Chaki do not explicitly disclose the following features.
Regarding claim 10, wherein at least one of user terminals belonging to the group is determined as a winning terminal, and in response to the first user terminal being determined as the winning terminal, content including a video or an image captured by the first user terminal is provided as the connection service to at least a portion of the user terminals belonging to the group.
Regarding claim 11, further comprising: transmitting the captured video or image to an external display device or a server that manages the external display device to display the captured video or image on the external display device.
In the same field of endeavor (e.g., communication system) Goetz discloses a method for facilitating video communications between users that includes a plurality of imaging devices that comprises the following features.
Regarding claim 10, wherein at least one of user terminals belonging to the group is determined as a winning terminal (the network device can instruct one or more devices (e.g., imaging devices) to transmit data to the network device to determine which device of the one or more devices is to be a primary device; see Goetz, col. 2, lines 51-54), and in response to the first user terminal being determined as the winning terminal (The device selection component 138 can include functionality to determine which devices in an environment are available for use in a video communication, for example, and/or to select a device as a primary device for the video communication; see Goetz, col. 9, lines 31-35), content including a video or an image captured by the first user terminal is provided as the connection service to at least a portion of the user terminals belonging to the group (The device selection component 138 can use the device identifiers, for example, to cause the imaging device 114 and the smart appliance 116, for example, to capture data of the environment 112 to provide the data to the network device 126; see Goetz, paragraph [0038-0042]).  
Regarding claim 11, further comprising: transmitting the captured video or image to an external display device or a server that manages the external display device to display the captured video or image on the external display device (In some instances, the network device can provide data captured by the near-end imaging device to a far-end display to facilitate the video communication; see Goetz, col. 2, lines 55-57).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Goetz regarding facilitating video communications between users that includes a plurality of imaging devices into the method related to inter-group communication of Chaki and Kang. The motivation to do so is to provide users with a seamless videoconferencing experience (see Goetz, abstract).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Chaki et al., US 2019/0007801 A1 (Chaki hereinafter), in view of Kang et al., US 2015/0026580 A1 (Kang hereinafter), as applied to the claims above and further in view of disclosed prior art Davis et al., US 2014/0123253 A1 (Davis hereinafter).
Here is how the references teach the claims.
Regarding claim 15, Chaki and Kang disclose the method of claim 1. Chaki do not explicitly disclose the following features.
Regarding claim 15, wherein, in response to a user terminal of a user having a personal relationship with a user of the first user terminal being included in user terminals belonging to the group, the connection service includes content including information about the user having the personal relationship. In the same field of endeavor (e.g., communication system) Davis discloses a method related to behavioral fingerprinting via inferred personal relation that comprises wherein, in response to a user terminal of a user having a personal relationship with a user of the first user terminal being included in user terminals belonging to the group (For certain example embodiments, an operation 899 may be directed at least partially to wherein the obtaining the at least one indication of personal relation for the at least one authorized user via at least one social networking user-device interaction from at least one membership grouping of at least one social network (of operation 898) comprises obtaining the at least one indication of personal relation for the at least one authorized user via the at least one social networking user-device interaction from at least one circle of social network members that is designated to relate to family; see Davis, paragraph [0143]), the connection service includes content including information about the user having the personal relationship (By way of example but not limitation, a cloud-based service (e.g., a service from a debit card provider such as Bank of America) may obtain at least one indication of personal relation ( e.g., an indication of the existence of an aunt) for at least one authorized user via at least one social networking user device interaction ( e.g., a message sent between or among at least two friends via a user device) from at least one social network (e.g., from Facebook or Myspace). However, claimed subject matter is not limited to any particular described embodiments, implementations, examples, etc.; see Davis, paragraph [0135]).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Davis regarding a method related to behavioral fingerprinting via inferred personal relation into the method related to inter-group communication of Chaki and Kang. The motivation to do so is to provide at least one behavioral fingerprint, any of which may be involved individually or jointly used in authentication (see Davis, abstract and paragraph [0016]).

Allowable Subject Matter
Claims 7, 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/17/2022